Citation Nr: 0531337	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-06 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for left inguinal hernia.

2.  Entitlement to service connection for left leg pain, to 
include as secondary to the veteran's service-connected left 
inguinal hernia.

3.  Entitlement to service connection for impotence, to 
include as secondary to the veteran's service-connected left 
inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In February 2005, the veteran testified at a hearing at the 
RO before the undersigned.

The issues of entitlement to an increased disability rating 
for a left inguinal hernia and service connection for left 
leg pain, to include on a secondary basis, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Giving the veteran the benefit of the doubt, the competent 
medical evidence demonstrates that he currently has impotence 
etiologically related to his service-connected left inguinal 
hernia.






CONCLUSION OF LAW

Resolving the doubt in the veteran's favor, impotence is 
proximately due to or the result of his service-connected 
left inguinal hernia.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.  

In view of the favorable disposition of this appeal as to the 
matter of the veteran's claim for service connection for 
impotence, discussed below, we find that VA has satisfied its 
duty to assist the veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertaining to his 
claim.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II. Factual Background

The veteran's service medical records show no relevant 
complaints, findings or diagnoses associated with impotence.  

VA treatment records, dating from March 2000 to July 2002, 
show the veteran complained of persistent pain in the left 
groin, testicle and into the left leg and foot in January 
2002.  He complained that his testicular pain interfered with 
his sex life and ability to achieve an erection.  An April 
2002 ultrasound evaluation of the scrotum showed that the 
testicles were normal, with bilateral epididymal cysts.

A May 2002 VA examination report of the veteran's left 
inguinal hernia, shows no relevant complaints or physical 
findings regarding impotence.

A January 2003 VA examination report notes the veteran's 
relevant history regarding his left inguinal hernia and 
recurrence.  The examination report significantly notes a 
past medical history that includes prostatitis and impotence 
of organic origin.  

A May 2003 VA examination report indicates that the examiner 
reviewed the veteran's medical records in conjunction with an 
interview and examination of the veteran.  The report shows 
that he gave a history of an inability to maintain an 
erection if any pressure was applied to the inguinal area 
secondary to pain.  The examination report notes that an 
April 2002 testicular ultrasound showed no abnormality except 
for tiny epididymal cysts of no consequence.  Examination of 
the scrotum and testes was normal.  The impression included 
erectile dysfunction which the veteran attributed to pain 
associated with the left inguinal region.  The examiner 
ordered laboratory testing to rule out any other etiology for 
the veteran's erectile dysfunction.  In a May 2003 Addendum, 
the VA examiner noted that the laboratory results were 
negative except for slightly low serum testosterone of 
undetermined etiology.  The examiner opined that while this 
might contribute to the veteran's erectile dysfunction, the 
examiner's impression was as above.

Subsequent VA treatment records show ongoing treatment for 
complaints associated with the veteran's recurrent left 
inguinal hernia.

During his February 2005 hearing, the veteran testified that 
his problems with impotence began shortly after his third 
surgery to repair his inguinal hernia and had gotten 
progressively worse.

III. Legal Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

Furthermore, service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In addition, 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Considering all the competent medical evidence of record, and 
giving the veteran the benefit of the doubt, the Board finds 
that service connection for impotence is warranted.  
Initially, VA treatment records, beginning in January 2002, 
consistently note the veteran's history of erectile 
dysfunction associated with left flank and testicular pain as 
a result of his recurrent left inguinal hernia.  Further, 
although the January 2003 VA examination report merely notes 
that the veteran had a past medical history of impotence of 
organic origin, the May 2003 VA examination report with the 
Addendum, reflects the examiner's review of the veteran's 
claims file, clinical examination, and further testing to 
rule out any other possible cause for his erectile 
dysfunction, and etiologically linked the impotence to the 
veteran's service-connected left inguinal hernia.  
Accordingly, with resolution of all doubt in the veteran's 
favor, entitlement to service connection for impotence is 
granted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 
3.303, 3.310.

ORDER

Service connection for impotence is granted.


REMAND

The veteran contends that his service-connected left inguinal 
hernia is more severe than the currently assigned 30 percent 
disability rating reflects.  He further contends that he has 
a current disability manifested by left leg pain secondary to 
his service-connected left inguinal hernia.

During his February 2005 Board hearing, the veteran contended 
that his left inguinal hernia disability had worsened since 
his most recent VA compensation examination.  He also 
testified that his left inguinal hernia disability markedly 
interfered with his employment and his representative raised 
the issue of whether he is entitled to an extraschedular 
rating for his left inguinal hernia under the provisions of 
38 C.F.R. § 3.321(b)(1) (2005).  The record reflects that the 
veteran was last afforded a VA examination for his left 
inguinal hernia in May 2003 that did not include an opinion 
concerning the potential impact of his left inguinal hernia 
on the veteran's ability to obtain and maintain substantially 
gainful employment.  The VCAA requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record does not contain 
sufficient medical evidence for VA to make a decision.  Thus, 
the veteran should be provided with another VA examination to 
assess the current severity of his recurrent left inguinal 
hernia.

Likewise, the veteran also contends that he has a disability 
manifest by left leg pain as a result of his service-
connected left inguinal hernia.  Although a July 2001 VA 
treatment record notes that the left inguinal pain radiated 
into the leg and a January 2003 VA examiner opined that the 
veteran's pain pattern appeared consistent with the 
recurrence of the inguinal hernia and raised the question of 
nerve impingement, the May 2003 VA examiner opined that the 
veteran's symptoms did not sound quite neuritic.  However, 
there is no medical opinion of record addressing whether the 
veteran's service-connected disability may have aggravated 
his left leg pain.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  For the above reasons, the veteran should be 
afforded a VA orthopedic examination and an opinion should be 
requested discussing the etiology of any diagnosed left leg 
disability, if found to be present.  

The Board notes that the veteran's most recent VA treatment 
records are dated in November 2004.  Copies of any available 
VA records subsequent to that time need to be obtained and 
incorporated in the claims file.  It is important to note 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  These treatment records should be associated 
with the claims file.  38 U.S.C. § 5103A (West 2002).

Under the circumstances, the Board is of the opinion that 
further development is required prior to adjudication of the 
instant claim.  Accordingly, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran, which have not been secured 
previously.  The RO should obtain any VA 
treatment records, dating from November 
2004 to the present, and associate the 
records with the veteran's claims file.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and ask him to provide a 
copy of the outstanding medical records.

3.  The veteran should also be requested 
to submit evidence demonstrating how his 
service-connected left inguinal hernia 
interfered with his ability to obtain and 
maintain substantially gainful 
employment.

4.  Thereafter, the RO should arrange for 
the veteran to undergo appropriate VA 
examinations (e.g., genitourinary, 
orthopedic, neurologic) to determine the 
current severity of the veteran's 
service-connected recurrent left inguinal 
hernia, and the etiology of any left leg 
pain found to be present.  All indicated 
studies should be performed, and all 
clinical findings should be reported in 
detail.  Based on the examination and a 
review of the record: 

      (a) The examiner(s) should provide 
an opinion concerning the impact of the 
veteran's service- connected recurrent 
left inguinal hernia on his ability to 
work and whether it affects his ability 
to obtain and maintain substantially 
gainful employment.  
      
      (b) If a left leg disorder is 
diagnosed, the medical specialist(s) 
should assess the nature, severity, and 
manifestations of any left leg disorder 
found to be present. 
      
      (c) The medical specialist(s) 
is(are) requested to render an opinion as 
to whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that any currently diagnosed 
left leg disorder was caused by military 
service, or whether such an etiology or 
relationship is less than unlikely (i.e., 
less than a 50-50 probability). 
      
      (d) The physician(s) should proffer 
an opinion, with supporting analysis, as 
to the likelihood that the veteran's 
diagnosed left leg disorder was caused by 
or aggravated by his service-connected 
left inguinal hernia. The degree of left 
leg disorder that would not be present 
but for the service-connected left 
inguinal hernial disability should be 
identified. 

      The veteran's claims file, including 
a copy of this remand, should be made 
available to the examiner for review.  
The examination reports should reflect 
whether the examiner(s) reviewed the 
veteran's medical records in conjunction 
with the examination(s).

      The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.

5.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for a left leg 
disorder, and an increased rating for a 
left inguinal hernia, to include 
consideration of whether the issue of an 
increased disability rating for the left 
inguinal hernia should be referred to the 
Director of the Compensation and Pension 
Service for extra-schedular 
consideration.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
February 2005 SSOC.  An appropriate 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


